Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a responsive to the application filed on 09/10/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 8, and 15 are respectively drawn to a system, method, and non-transitory computer readable storage medium, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1, 8, and 15 recite the following, or analogous, limitations “start an integration flow map; collect user context; provide a plurality of next object predictions within the integration flow map based on the collected user context, wherein each of the plurality of next object predictions comprise one of an application, an operation, and a business object; receive a selection of a selected next object prediction of the plurality of next step predictions”. These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind, except for the recitation of generic computer components (using artificial intelligence/machine learning, a computer including one or more microprocessors, and a non-transitory computer readable storage medium) (Step 2A). Other than reciting “using artificial intelligence/machine learning”, “a computer including one or more microprocessors”, and “a non-transitory computer readable storage medium” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can start an integration flow map (e.g. by thinking of specific steps to accomplish a goal), collect user context (e.g. by viewing and remembering information observed of a human/of themselves), mentally provide a plurality of next object predictions within the integration flow map based on the collected user context, wherein each of the plurality of next object predictions comprise one of an application, an operation, and a business object (e.g. by thinking of the possible outcomes, including an action to be performed by the human, of the observed human information in the steps for accomplishing a goal), mentally receive a selection of a selected next object prediction of the plurality of next step predictions (e.g. by mentally selecting one of the possible outcomes to be performed by a human). Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claim 1 includes additional elements, “using artificial intelligence/machine learning”, “a computer including one or more microprocessors”, and “a non-transitory computer readable storage medium”, however the recitations of these see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using “using artificial intelligence/machine learning”, “a computer including one or more microprocessors”, and “a non-transitory computer readable storage medium” to perform the steps of “start”, 
Dependent claims 2-7, 9-14, and 16-20 are also ineligible for the same reasons given with respect to claims 1, 8, and 15.  The dependent claims describe additional mental processes:
mentally identifying the user context takes into account the organization, subsidiary, department, sub-departments, and user information (claims 2, 9, and 16) (e.g. by viewing and remembering information observed of a human/of themselves, including for what organization, subsidiary, department, sub-departments, etc. the human works)
mentally using a hierarchical clustering model of invariant pattern recognition of process models is utilized in providing the plurality of next object predictions (claims 3, 10, and 17) (e.g. by thinking of a specific hierarchical clustering process layout when mentally thinking of possible outcomes of the observed human information)
mentally identifying the hierarchical clustering model utilizes stored…knowledge of process design as a hierarchy of clusters (claims 4, 11, and 18) (e.g. by thinking of a specific hierarchical clustering process layout of relational clusters when mentally thinking of possible outcomes of the observed/remembered human information)
mentally identifying the hierarchical clustering model further utilizes…models based on the collected user context (claims 5, 12, and 19) (e.g. by thinking of a specific hierarchical clustering process layout of relational clusters when mentally thinking of possible outcomes of the observed/remembered human information)
mentally identifying a ranking generator is used in providing the plurality of next object predictions (claims 6, 13, and 20) (e.g. by identifying that the outcomes can be ranked according to certain criteria when mentally thinking of possible outcomes of the observed/remembered human information)
mentally identifying the ranking generator utilizes an input pattern to rank a plurality of output patterns matched with the input pattern, the ranking utilizing one or more inputs; and wherein the input pattern is created in part from the collected user context (claim 7, 14, and 20) (e.g. by thinking that the outcomes can be ranked according to relation to the observed/remembered human information)
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claims 4, 11, and 18 recitation of “machine learning knowledge”, and claims 5, 12, and 19 recitation of “machine learning models” is again recited at a high level, no more than a generic computer component to apply the exception, generally link the use of the judicial exception to a particular technological environment or field of use, and do not integrate the abstract idea into a practical application because they do not see MPEP 2106.05(h)). The additional element in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements to perform the steps of in the dependent claims and perform the steps of “utilize” for “providing” in claims 4-5, 11-12, and 18-19 amount to no more than mere instructions to apply the exception using generic computer components and generally link the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-7, 9-14, and 16-20 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 8, 13-14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alli et al (US Pub 20160358354) hereinafter Alli, in view of Mascaro et al (US Pub 20170308960) hereinafter Mascaro.
Regarding claims 1, 8, and 15, Alli teaches a system, method, and non-transitory computer readable storage medium, having instructions for next step object for ICS (integration cloud services) flow using artificial intelligence/machine learning, which when read and executed by one or more computers cause the one or more computers to perform providing a computer including one or more microprocessors (paragraphs 0054, 0062, 0085, and 0089-0091 teach computer “including one or more processors” for executing instructions ; 
wherein the computer is configured to perform the following steps: 
start an integration flow map (paragraphs 0005, 0017, 0021, 0023, 0025, 0032-0035, and Figs. 2-3 teach “deploy[ing] and execut[ing]” (start) an “ICS integration flow” including “mappings” (integration flow map)); 
collect user context (paragraphs 0005, 0019, 0021, 0032, 0038, 0062, and Figs. 2-3 teach identifying user “source (collect user context) and target data objects”); 
provide a plurality of next object predictions within the integration flow map based on the collected user context, wherein each of the plurality of next object predictions comprise one of an application, an operation, and a business object (paragraphs 0005, 0017-0019, 0021, 0029-0032, 0038, and Figs. 2-3 teach “ICS integration flow” including “mappings” utilizing (within the integration flow map) a “recommendation engine” for recommending (provide) mappings between a user’s “source (based on the collected user context) and target data objects (plurality of next object predictions)”, and the source target connections including information of “types of operations” (next object predictions comprise an operation). Further it is taught that the recommended “target data objects” can include a “price” for one or more products (next object predictions comprise a business object) or product shipping information “to ‘town’ in a target data object” (next object predictions comprise a business object)); 
receive a selection of a selected next object prediction of the plurality of next step predictions (paragraphs 0005, 0017-0019, 0021, 0029-0032, 0038, 0042, .

Alli at least implies using artificial intelligence/machine learning (see mapping above) and collect user context (see mapping above), however Mascaro teaches using artificial intelligence/machine learning (paragraphs 0040 and 0096-0100 teach implementing data and operations into “a cloud computing environment” including utilizing “predictive models” of “decision trees…neural networks”…etc. (using artificial intelligence/machine learning)), and 
collect user context (paragraph 0075-0076 teaches the system “acquires (collect) known user characteristics data” (user context)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mascaro’s teachings of cloud environment operations including “decision trees” and acquiring user characteristics into Alli’s teaching of operations of “ICS integration flow” including “mappings” of source to target data objects in order to “to dynamically and adaptively improve the personalized user experiences” via system operations in the cloud (Mascaro, paragraphs 0040, 0075-0076, and 0096-0101).

Regarding claims 6 and 13, the combination of Alli and Mascaro teach all the claim limitations of claims 1 and 8 above; and further teach wherein a ranking generator is used in providing the plurality of next object predictions (Alli, paragraphs 0021, 0029-0032, 0073-0075, 0085-0086, and Figs. 2-3 and 8 teach “ranking engine (generator)” giving rankings (used in providing) for “each mapping record” for “mappings between the source and target data objects” (plurality of next object predictions)).

Regarding claims 7 and 14, the combination of Alli and Mascaro teach all the claim limitations of claims 6 and 13 above; and further teach wherein the ranking generator utilizes an input pattern to rank a plurality of output patterns matched with the input pattern, the ranking utilizing one or more inputs (Alli, paragraphs 0021, 0029-0032, 0073-0075, 0085-0086, and Figs. 2-3 and 8 teach “ranking engine (generator)” giving rankings for “each mapping record” according to information of “number of tenants that have used the mapping record (input pattern), and a usage count of the mapping record” (output pattern), wherein “[e]ach time that the mapping record is used by different tenants (input pattern/the ranking utilizing one or more inputs), the usage count for the mapping record (output pattern) can be increased” (ranked… matched with the input pattern, the ranking utilizing one or more inputs)); and 
wherein the input pattern is created in part from the collected user context (Alli, paragraphs 0021, 0029-0032, 0073-0075, 0085-0086, and Figs. 2-3 and 8 teach information of “number of tenants that have used the mapping record (wherein the input pattern is created in part from the collected user context)”, wherein “[e]ach time that the .

Regarding claim 20 the combination of Alli and Mascaro teach all the claim limitations of claim 15 above; and further teach wherein a ranking generator is used in providing the plurality of next object predictions (Alli, paragraphs 0021, 0029-0032, 0073-0075, 0085-0086, and Figs. 2-3 and 8 teach “ranking engine (generator)” giving rankings (used in providing) for “each mapping record” for “mappings between the source and target data objects” (plurality of next object predictions)); 
wherein the ranking generator utilizes an input pattern to rank a plurality of output patterns matched with the input pattern, the ranking utilizing one or more inputs (Alli, paragraphs 0021, 0029-0032, 0073-0075, 0085-0086, and Figs. 2-3 and 8 teach “ranking engine (generator)” giving rankings for “each mapping record” according to information of “number of tenants that have used the mapping record (input pattern), and a usage count of the mapping record” (output pattern), wherein “[e]ach time that the mapping record is used by different tenants (input pattern/the ranking utilizing one or more inputs), the usage count for the mapping record (output pattern) can be increased” (ranked… matched with the input pattern, the ranking utilizing one or more inputs)); and 
wherein the input pattern is created in part from the collected user context (Alli, paragraphs 0021, 0029-0032, 0073-0075, 0085-0086, and Figs. 2-3 and 8 teach information of “number of tenants that have used the mapping record (wherein the input pattern is created in part from the collected user context)”, wherein “[e]ach time that the .

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alli et al (US Pub 20160358354) hereinafter Alli, in view of Mascaro et al (US Pub 20170308960) hereinafter Mascaro, in view of Redlich et al (US Pub 20090254572) hereinafter Redlich.
Regarding claims 2, 9, and 16, the combination of Alli and Mascaro teach all the claim limitations of claims 1, 8, and 15 above; and further teach wherein user context takes into account the organization,  and user information (Mascaro, paragraphs 0089-0090 teach “known user characteristics data” (user context) includes (takes into account) “employer's address (organization)…[or] business income (organization)” and “tax return data for a particular user (user information) and previous user interactions with the software system (user information)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mascaro’s teachings of cloud environment operations including acquiring user characteristics of employer and user information into Alli’s teaching of operations of “ICS integration flow” including “mappings” of source to target data objects in order to “to dynamically and adaptively improve the personalized user experiences” via system operations in the cloud (Mascaro, paragraphs 0040, 0075-0076, 0089-0090, and 0096-0101).
subsidiary, department, sub-departments.
Redlich teaches subsidiary, department, sub-departments (paragraphs 0006, 1182, 2183, 2693, 3105, 3110, 3133 teach a user settings (user context) including “sensitivity level” and clearance (user information) for access to an organization’s information and “subsidiary” information, as well as an organization’s “departments” such as the government’s “Homeland Security Department” and its “payroll” access (sub-department) for “cloud” integration).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify operations of “ICS integration flow” including “mappings” of source to target data objects, as taught by Alli as modified by cloud environment operations including acquiring user characteristics of employer and user information as taught by Mascaro, to include user access level information as taught by Redlich in order to improve employee level organizational security access (Redlich, 0006, 456, 1182, 2183, 2693, 3105, 3110, 3133).

Regarding claims 3, 10, and 17, the combination of Alli, Mascaro, and Redlich teach all the claim limitations of claims 2, 9, and 16 above; and further teach wherein a hierarchical clustering model of invariant pattern recognition of process models is utilized in providing the plurality of next object predictions (Mascaro, paragraphs 0040, 0049-0050, 0096-0100, Fig. 7, and claim 6 teach predicting (providing) user characteristics (plurality of next object predictions) using a “decision tree” (hierarchical clustering model of invariant pattern recognition) that is “a hierarchical .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mascaro’s teachings of cloud environment operations including acquiring user characteristics of employer and user information for predicting user characteristics with a “decision tree” into Alli’s teaching of operations of “ICS integration flow” including “mappings” of source to target data objects in order to “to dynamically and adaptively improve the personalized user experiences” via system operations in the cloud (Mascaro, paragraphs 0040, 0049-0050, 0096-0100, Fig. 7, and claim 6).

Regarding claims 4, 11, and 18, the combination of Alli, Mascaro, and Redlich teach all the claim limitations of claims 3, 10, and 17 above; and further teach wherein the hierarchical clustering model utilizes stored machine learning knowledge of process design as a hierarchy of clusters (Mascaro, paragraphs 0040, 0049-0050, 0064, 0096-0100, Fig. 7, and claim 6 teach using a “decision tree” as mapped above (hierarchical clustering model of invariant pattern recognition) that includes “nodes” representing collected “data samples from prior users” (cluster) or “subset of a set of users” (cluster) that are sampled “user characteristics data…stored in the software system” (utilizes stored machine learning knowledge of process design as a hierarchy of clusters)).


Regarding claims 5, 12, and 19, the combination of Alli, Mascaro, and Redlich teach all the claim limitations of claims 4, 11, and 18 above; and further teach wherein the hierarchical clustering model further utilizes machine learning models based on the collected user context (Mascaro, paragraphs 0040, 0049-0050, 0064, 0096-0100, Fig. 7, and claim 6 teach using a “decision tree” as mapped above (hierarchical clustering model of invariant pattern recognition) that includes “nodes” representing collected “data samples from prior users” (machine learning models) or “subset of a set of users” (machine learning models) that are sampled “user characteristics data…stored in the software system” (based on the collected user context)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mascaro’s teachings of cloud environment operations including acquiring stored user characteristics of employer and user information for predicting user characteristics with a “decision tree” into Alli’s teaching of operations of “ICS integration flow” including “mappings” of source to target 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Schwarm et al (US Pub 20180101771) teaches applying operations into a cloud architecture of “receiving into memory a company engagement database comprising a list of company engagements for a client user”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123